 1

 2

 3

 4

 5

 6

 7

 8                                        UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    VITALY KONONOV,                                     No. 2:20-cv-1110 DB P
12                           Plaintiff,
13            v.                                          ORDER AND
14    SACRAMENTO COUNTY MAIN JAIL,                        FINDINGS & RECOMMENDATIONS
15                           Defendant.
16

17           By order filed March 16, 2021, plaintiff’s second amended complaint was screened and

18   found to improperly join several unrelated claims against an array of defendants. In addition, the

19   allegations were found to be so vague and conclusory that the court was unable to determine

20   whether the action is frivolous or fails to state a claim for relief. Plaintiff was granted a final

21   opportunity to amend his pleading. Plaintiff was granted thirty days to file a third amended

22   complaint curing the deficiencies identified by the court, a notice of voluntary dismissal, or a

23   notice of election to stand on the second amended complaint. Plaintiff was notified that if he

24   failed to respond, then it would be recommended the action be dismissed for failure to obey a

25   court order and failure to state a claim.

26           The time granted for plaintiff to file a third amended complaint or otherwise respond to

27   the court’s order has passed. Plaintiff has not filed an amended complaint or otherwise responded

28   to the court’s order.
                                                          1
 1             Accordingly, IT IS HEREBY ORDERED that a district judge be assigned to this case; and

 2             IT IS HEREBY RECOMMENDED that this action be dismissed for failure to comply

 3   with a court order and failure to state a claim.

 4             These findings and recommendations are submitted to the United States District Judge

 5   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within thirty days after

 6   being served with these findings and recommendations, plaintiff may file written objections with

 7   the court and serve a copy on all parties. Such a document should be captioned “Objections to

 8   Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file

 9   objections within the specified time may waive the right to appeal the District Court’s order.

10   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

11   Dated: May 10, 2021

12

13

14
     DLB7
15   kono1110.fta

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
